APPEAL ACCEPTED FOR REVIEWFirst appeal of Mount Carmel Health System accepted. Second appeal of Eric Humphreys and Central Ohio Anesthesia, Inc., accepted. Sua sponte, cause consolidated with 2018-1479, Moore v. Mt. Carmel Health Sys., and briefing in Nos. 2018-1233 and 2018-1479 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct. Prac.R. 16.01 through 16.04.FISCHER, J., dissents in part and would not accept the second appeal.